COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:        In re Damon Wood, Relator

Appellate case number:      01-17-00372-CR

Date Motion Filed:          July 25, 2017

Party Filing Motion:        Relator, Damon Wood


      It is ordered that the motion for rehearing is denied.


Judge’s signature: /s/ Sherry Radack
                     Acting individually      Acting for the Court

Panel consists of Chief Justice Radack and Justices Keyes and Massengale.

Date: September 19, 2017